Title: To James Madison from Tobias Lear, 5 January 1806 (Abstract)
From: Lear, Tobias
To: Madison, James


                    § From Tobias Lear. 5 January 1806, Algiers. “On the 12th. ultimo I had the honor to receive your respected favor of the 16th of August, by the Ship Raleigh, which brought a Cargo of plank, Timber &ca. and five brass 18 pounders, on Account of our annuities to this Regency.
                    “I had the honor of writing to you fully on the 2nd. of September from Tunis, by the U.S. Ship Congress, which carried the Ambassador of the Bey of Tunis to the U. States, Copies of which, with enclosures, have been since forwarded.
                    “I mentioned in my letter of the 2nd of September that I should proceed to Leghorn to provide the Biennial Present. In Order to avoid the long quarantien to which we Should have been subject at Leghorn, coming directly from Barbary, we passed to Syracuse, from thence to Messina—then to Naples, where I left the Ship, and proceeded by land, through Italy, to Leghorn, where I arrived on the 19th. of October, and found the U.S. Ship Constitution which had reached that place five days before me. At Leghorn I procured the Biennial Present, and left money (5000 Dollars) in the hands of Messrs. Degen, Purviance & Co. our Navy Agents, for the use of our Chargés D’affaires at Tripoli and Tunis. I found the Bills on London could not be negociated at Leghorn without a loss to the drawer of 12 ½ per Cent, owing to the large Amount drawn by the Agents of the English Government for the Supplies of their numerous Troops &c. in this Sea, and to the interruption of communication by land, on Account of the war between France and Austria; I therefore drew directly on the department of State for twenty five thousand, Six hundred and fifty seven dollars, eighty nine Cents, in favor of Messrs. Degen, Purviance & Co. as aforesaid, to cover the Cost of the Biennial Present, to leave Money for our Chargés d’Affaires as aforesaid &c. These bills were negociated at a loss of 8 per Cent which were the best terms the market afforded—and produced the net sum of $23,605 26/100 which is carried to the Credit of the United States in my Account.
                    “On the 9th. of November we left Leghorn and arrived here the 17th. On Anchoring, the Constitution Saluted the New Dey with 15 Guns, as is Customary, on the first arrival of Vessels of War after the election of a new Dey. She was saluted as usual, with 21 Guns from the Batteries, which were returned. On my landing I was received with every mark of attention, and paid my Compliments to the New Dey, who was very warm in his Expressions of Friendship &a. The Treaty was confirmed, as is Customary. On the 19th. Commodore Rodgers came on Shore with

several of his Officers, and returned on board in the Evening, when the Frigate, Sailed for Syracuse.
                    “Mr. Mountford has given details of the events which took place here during my absence—Vizt—the death of Busnach, and the Massacre of the principal Jews on the   &.    of July and of the death of the former Dey, Mustapha Bashaw and his prime Minister, shot by the Soldiers, on the    of September, and the election of the present Dey Hamet in his place.
                    “On my arrival here I found all tranquil. The New Dey is a man of mild manners, and is said to be firm and decided in his Character. He is about 55 Years Old, was, in the time of Hassan Bashaw, a Cogia, or Secretary in the Palace, since which he has not been in public life, until elected Dey. He was a man of considerable property, and said to posses good talents. The man who was the Chief actor in the Death of the late Dey, was the master of a Polacre in the Service of the Government: a bold, daring man. He was made Aga, or General of the Troops, on the accession of the present Dey; but presuming too much in the part he had taken, and in consequence thereof thinking to controul all public measures, he was ordered to be Strangled by the present Dey, soon after his Accession to the Throne, and not a Symptom of uneasiness appeared on that event. The Cogia de Cavallos, or General of Horse, and the Vickelhadge, or Minister of Marine, who were in office, during the reign of the late Dey, Still hold their Posts, as do many of the inferior officers.
                    “The Troops of the Regency have lately been succesful against, the Arabs, and Other inhabitants of the Interior, who have been in a state of Insurrection for some time Past, and have totally subdued them. A small Vessel brought from Oran, the Other day, 600 heads, and a large number of Ears, which were taken from those people, over whom the Bey of Oran had gained a great Victory. They were thrown on the highway, just without one of the Gates of the City, and remained there some time in a state of putrefaction.
                    “The difficulties with the English are again reviving. Their present Consul, Mr Cartwright, has rendered himself very obnoxious to the Dey & Regency. On the Death of the former Dey; and in the beginning of the reign of the present, he Stood Very high in favor; but they now say, that he presumed too much upon his influence; and as he Speaks the Turkish language well, it is thought that he converses too freely with the people. The Dey had requested a Frigate of the English to carry his Regalia to Constantinople, which arrived here early in December; when some difference taking place between the Dey & Consul, she departed, without the present. The Dey at the same time demanding a new Consul to be sent. The Dey, on this occasion, requested of me, as a favor, to enclose his letters on this Subject, to the Commander of the British Naval Forces in this Sea, and to the Governor of Gibraltar. The enclosed Copies of my letters to those Gentlemen, and to the Captain of the Frigate, with his answer will shew what was done; and I hope the manner in which I did it, will meet the approbation of the President.
                    “On the 8th of December arrived here the Brig Friendship, of Boston, James Clemmons, Master, who, on his passage from London to Leghorn, with a Cargo of Fish, was detained by An Algerine Frigate, off the Island of Ivica, and sent in here for examination, for want of the New Mediterranean Passport. The Captain of the Frigate treated Captn Clemmons and his people very well, and regretted the necessity he was under of sending in the Vessels for Want of the Passport; but his

duty obliged him to do it, as the time for the New Passports alone to be available, had expired some time since; and the top of the Old passport had consequently been withdrawn from all Cruizers. On her arrival Captain Clemmons Stated to me that the reason of his not having the new Passport was, that his Vessel had not been in the u States for 3 Years past, and that the Consul of the U States in London had given him a Certificate to that effect, on the back of his Old Passport; which he thought would answer his purpose; altho he acknowledged he had seen your notification for all Vessels to be furnished with the new Passport from the month of July last. Thus was the Vessel and Cargo Committed to his Charge, and indeed the peace of his Country, risqued by the imprudence of Captain Clemmons. For had this Government been disposed to make difficulties, his Vessel and Cargo wd. have been deemed a good Prize; as the Passport is the Only Paper by which these people know their friends.
                    “I was conscious that I stood very well here, and that there was no disposition to break with us: I therefore left the matter to the Government, merely stating the fact. They at once liberated the Vessel & Cargo, regretting that she had been sent in, altho they alledged the right to detain her on the grounds stated. The Dey gave the Vessel a Certificate to protect her against any further molestation from his Cruizers in her Voyage to Leghorn, and from thence to the U: States, where she would be furnished with a new Passport.
                    “The Captn. of the Frigate put 3 Turks only on board the Brig and took out the mate as a Security that they Should not be carried elsewhere than to Algiers. Captn Clemmons was detained here by Contrary winds and bad weather ’till the 17th. of December, when he Sailed for Leghorn.
                    “On the arrival of the Raleigh with a Cargo of Plank, Spars &c. and the 5 Cannon (which the present Dey did not want and requests that the others desired by his Predecessor may not be sent) the Government were very much dissatisfied to find that there was neither Powder, nor Cables, nor any of the Articles mentioned in the list sent to the U.S. in December 1803, excepting the plank; and as the Danish and Sweedish Consuls had been complaining of the indulgence granted to the Americans, by the Regency receiving cash, and such things as might be sent here to advantage, when they were obliged to pay their Annuities in the losing Article,s and it was with great reluctance that the Cargo was received; and nothing but the respect they have for our force in this sea induced them to remain quiet.
                    “If it is the wish of the Government to keep peace with this Regency, according to our Treaty, there must be some of the losing Articles sent.
                    “When the Raleigh came into the Bay the wind was very strong, and increased to a severe Gale, before she could get into the Mole. Her situation was critical. Every exertion was made at the Marine to afford her assistance. They sent off 5 Anchors & Cables, which enabled her to ride out the Gale in safety. I mention this circumstance to shew that the Regency are ready to shew their friendship to us, as we now stand.
                    “On the 7th. of January the Dey sent by the Drogerman to request that he might have the Am. Ship Raleigh to go to Malta for a Cargo of wheat (of which the people were in great want) agreeably to the Stipulation in our Treaty. Upon Consulting the Supercargo, he had no objection; and it was agreed that She Should go, receiving, on her return, such freight as would be paid by any other person. The agreement for the Voyage is enclosed.
                    
                    “On the 13th of January I went to the Palace to settle for the Cargoes of the Ships William & Mary and the Raleigh, when I made the settlement which is enclosed.
                    “On the 26th. of January arrived the Algerine Frigate of 44 Guns commanded by Rais Hammeda, which had been out in the Atlantic, and taken a valuable Prize from the Portuguise, bound to Brazil, on board of which he had put the mate of the American Brig Friendship. Rais Hammeda assured me that the mate had gone on board the Prize by his own desire, and that he had not used any improper means to send him on board.
                    “On the 30th. of Jany. a Portuguise Squadron appeared off here with a flag of Truce, coming, as we had been informed some time before, to ransom their Countrymen and make Peace. When they were at the enterance of the Bay, a small English Privateer, which lay in the mole, went out, and after Speaking with the Commodore, the Ships stood off and have not been seen since. In consequence of this, the English Consul was very much censured, altho’ he declared he made no Communication to the Portuguise.
                    “On the 12th of Feby the U.S. Brig Syren Lt. Comdr. Smith appeared off. I boarded her, and found she was bound to Gibraltar with dispatches from Commodore Rodgers; as the weather was very unpromising she did not come in.
                    “On the 19th. Feby the British Frigate Niger Arrived here from Gibraltar. The Captain was ignorant of the difference between the Dey and his Consul; and the Dey, wishing to see him, requested I would go with him to the Palace, as the English Consul was not permitted to Appear there. This, I accordingly did; and found the Dey received the Commander with much Cordiality, expressing his regret that the Conduct of the Consul had been such as to make it necessary for him to quit the Regency; but that he wished to preserve the peace which had existed for more than 100 years with his Nation &c. The Consul took his departure in this Ship for Gibraltar.
                    “On the 10th of March, the Prime Minister, the General of the Horse, and several other Officers of Consideration were taken from their different departments, without any previous notice, and Strangled. The event caused a considerable alarm; but such is the decision of the present Ruler that no complaints were heared. It was afterwards reported that those people had formed a Conspiracy to take off the Dey.
                    “The Ship Raleigh arrived from Malta with a Cargo of Wheat, after a tedious passage of 31 days.
                    “On the 15th March arrived here the U.S. Brig Syren from Gibraltar, Malaga &c. She came to Anchor & was Saluted with 21 Guns as usual. She sailed the same evening to join the Commodore.
                    “On the 26th of March I went to the Marine to settle for the freight of the Ship Raleigh, when I demanded 3500 dollars for her freight. The Minister of Marine thought it very high, and declined giving an answer ’till he had Consulted the Dey. The next Day the Drogerman informed me that nothing would be paid for the freight, as it was only a friendly act to send a Vessel to provide for their wants. I told him at once that it must be paid, or I should leave the Regency. The next morning he came and said, it was determined to pay it, and as Mr Wingate, the Supercargo did not want all the money, I gave him 500 dollars in Cash, and an order on the Department of State for 3000, which are to be carried to the Credit of the U. States in their annuities.
                    
                    “On the 30th. of March arrived the English Frigate Unitè from the Fleet commanded by Lord Collingwood off Cadiz to take the Present of the Dey to Constantinople. The Dey requested I would go to the Palace with the Captain, but he declined having the Representative of another Nation with him, when he was about to discuss the affairs of his own, and I therefore did not go. He brought with him a present for the Dey, and in seven Days afterwards took on board the Present, and Sailed for Constantinople.
                    “On the 24th of April the U.S. Brig Syren came into the Bay having been sent by Commodore Rodgers, upon hearing a report that there had been a new Revolution in Algiers, and that every thing was in the greatest confusion here; but it was without foundation. The report having probably arisen from the execution of the Prime Minister &c. She sailed on the 26th to join the Commodore off Tunis.
                    “On the 28th of April the U.S. Schooner Enterprize Lt Comr. Porter came into the Bay from Gibraltar. I went on board her. She did not come to Anchor; but went on to join to [sic] Commodore.
                    “On the 4th of May David Bacri, and several other of the Principal Jews were put in Chains, and sent to the public works; for refusing to pay a large sum of money demanded by the Dey on account of the escape of a Brother of Bacri’s soon after the Massacre which took place in July last. After remaining in that Situation for Several days, they were liberated, it is said, on engaging to pay 100,000 per Year for eight years—and it is also said they are rising very fast into favor and influence again; but I think they will not venture to Shew that influence, if they have it, so openly as heretofore.
                    “On the 14th of May Commodore Rodgers arrived here in the U.S. Frigate Constitution, with the Brig Syren & Schooner Enterprize; having left the other Part of the Squadron about 40 leagues to the Eastward. The Syren was dispatched to Gibraltar, and the Constitution and Enterprize came to anchor. The next day the Commodore came on Shore, and expressed a desire to see the Dey. As it is never Permitted for any person to enter the Palace with their side Arms, the Commodore Objected to going, unless he could be permitted with his Sword; I sent the Drogerman to the Dey to let him know that the Commodore could not see him unless he went with his Arms. He returned and said, that as he considered the Americans as his very good friends he would receive him with his Arms. The Commodore and the officers with him, then very handsomely, observed that as the permission was granted, it was all they wished, and that they would leave their Swords as a Compliment to the Dey, to shew that they would not infringe upon the established Custom. They were received very well, and the Dey was much pleased with the Compliment paid him in leaving their Swords.
                    “On the 17th. of May the Brigs & Gun-boats appearing in Sight, the Commodore got under way, and in the morning of the 18th. they were all off. The Schooner Enterprize was sent to the Eastward to touch at Tunis and Tripoli—the Nautilus sent here to wait for my dispatches, and the Commodore, with the rest of the Squadron went to the Westward.
                    “The appearance of the Squadron off here caused much Speculation, and created no small Alarm. I have detained the Nautulus here till this time (the 23d of May) as I supposed it might be possible that after the departure of the Squadron the Government here might Suppose they had Sailed for the U.S. and would shew a

disposition very different from what they have done, when they knew we had a respectable force in this Sea. I have, however, seen no Symptoms yet of a change in their disposition.
                    “I have now given a detail of all the principal events which have taken place since my arrival here in November last, as they relate to us, or the other Nations which have relations to Algiers.
                    “There have been frequent insurrections in different parts of the Regency, during the last two years; but there does not appear to have been a sufficient energy among the Insurgents; or Confidence in their Leaders to shake off the Yoke. They have been defeated and dispersed in all directions. About three months since there were 615 heads sent here as a present to the Dey from his Beys, of their Enemies; and yesterday there were 1400 more brought in, with a number of ears, which they take from those whom they make Prisoners. These insurrections have prevented Grain and other articles of Provisions from being brought in from the Country; and the Revolution in the City prevented anything from being brought by Sea, so that from being one of the Cheapest Countries to live in, we have found it dearest. Wheat is Six dollars per measure of five pecks, Barly 2 ½ dollars—and other things have risen in proportion.
                    “The reason why I wish to know the views of this Government towards us, before our force leaves this Sea, is, that it is hig[h]ly Probable they will make peace with Portugal (as the Squadron which was off here had on board one Million of Dollars for that purpose) and in that case they must make war upon some other Nation, to employ their Cruizers; and as Genoa and Italy are protected by the French, and, I presume, Sicily by the English, there remains only the Americans, Danes or Sweeds to prey upon; and one they must break with. The Danes & Sweeds have not so much commerce in this Sea as we have; and we should undoubtedly be their Object; if we have not a force to protect our Vessels and annoy them. They have no cause to break with us at present; for we shall not be indebted to them for one annuity ’till next march; But if it is thought proper to preserve the Situation in which we now stand according to our Treaty, it would be well to send out a part of each of the Articles contained in the list given in December 1803.
                    “Three Frigates and a Polacre of 32 Guns made a Cruize last winter. One, which went into the Atlantic took the Valuable Prize before mentioned, and a Portuguise Sloop with a Cargo of about 15,000 dolls. value, and brought in 54 Slaves; another took two Neapolitan Vessels, and about 20 Slaves; so that their Captures did not pay their expences.
                    “They have condemned the Frigate, Brig and one of the Schooners built in the United States. Their other Cruizers stand as before but in very bad order. They are preparing them for Sea (having none out at present). They launched yesterday a very fine Frigate of 48 Guns; but I doubt whether they have the means of sending her to sea at this moment. She has been more than 3 years on the Stocks.
                    “It is Strongly suspected that in the event of a Peace between France & England, that one of these Powers will undertake to reduce this Regency; but the Idea is not, I beleive, founded upon any thing more than conjecture; for I think they must alter their commercial System before either would be willing to let other Nations be free from the fear of being annoyed by these people.
                    “I have been exceedingly anxious, for some time past, to hear from the United States; as my conduct here must be in some measure governed by our relative

situation with other Nations, and we Seldom receive any advices from Europe. We have had rumours of War being declared by the U.S. against Spain, and that we were on the Point of breaking with England; either of which being true would affect us here very materially.
                    “I have received letters lately from Tunis and Tripoli in both which places we appear to stand well.
                    “Enclosed is a statement of my account Current with the U. States since the 1st. of May 1804 [not found], which I hope will be found correct with the explainations.”
                